PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/796,554
Filing Date: 10 Jul 2015
Appellant(s): Bettencourt, Stephen



__________________
John C. Brosky
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/11/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/14/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loveless (US 2002/0092842).
Regarding claim 23, Loveless teaches a warming device (1) for warming an object (p.0002; p.0046) for a medical procedure (this limitation is considered intended use, therefore, little or no patentable weight is given), comprising a housing (housing of 1), the housing forming an undivided chamber (2) to receive an object (as shown in Fig. 1; p.0002; p.0046) for a medical procedure (this limitation is considered intended use, therefore, little or no patentable weight is given) to be heated (p.0002; p.0046), the housing having a heat insulating material (21, 22) adapted to reduce heat transfer from the undivided chamber (p.0046), the undivided chamber defining an open interior space (interior space of 2); a support member (6), the support member adapted to be positioned within the undivided chamber (as shown in Fig. 1; p.0046) and having a support surface (top surface of 6) adapted to receive and support the object (as shown in Fig. 1; p.0002; p.0046) for the medical procedure (this limitation is considered intended use, therefore, little or no patentable weight is given) to be heated (p.0002; .

WITHDRAWN REJECTIONS

The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejections of claims 1, 4, 8, 13, 14, 19, 21 and 22 over Keller (US 2016/0282376), the rejection of claim 23 over Adamski (US 2005/0211696), the rejections of claims 5 and 6 over Keller or, in the alternative, over Keller in view of Juhl (US 8,957,350), the rejection of claim 2 over Keller in view of Emiglio (US 6,462,311) and further in view of Balaguer (US 4,055,745), the rejections of claims 3, 7, 15, 16, 18 and 20 over Keller in view of Juhl, the rejection of claims 9-11 over Keller in view of Stamper (US 4,355,972), the rejection of claim 12 over Keller in view of Stamper and further in view of Adamski, and the rejection of claim 17 over Keller in view of Swanson (US 6,722,872).


(2) Response to Argument

Retarding claim 23: Loveless.  The Appellant argues that “In this instance, the Appellant submits that a distinction exists between an oven used for culinary arts as in Loveless and an oven used in medical arts as in Appellant’s claimed invention as set forth in independent Claim 23. Ovens used in the medical field typically do not require the operating temperatures of a conventional culinary oven, and the conventional culinary ovens are typically not designed with specifications suitable for medical use. It is submitted that it would not be reasonable for one of ordinary skill in the medical arts to delve into the culinary arts due to the differing requirements in the respective fields. Moreover, culinary ovens are usually convection ovens which have other drawbacks for medical use.1 For example, standard convection ovens are typically not suitable due to the relatively low temperature generally required to process a thermoplastic mask. Further, uneven air temperatures are typically present in convection ovens throughout the interior of the oven… The Examiner contends that different portions of the fan 10 reads on the claimed exhaust and intake, i.e. side of fans 10, 12 for the exhaust and central portion of the fans 10, 12 for the intake.14 However, Claim 23 clearly sets forth the exhaust and the intake as separate elements from the fan since the above noted section of Claim 23 already states “the air circulator including a fan.” In other words, no terminology such as “the fan having an exhaust and intake” 

In response: Examiner respectfully disagrees.  The claim does not recite structural components that give life, meaning and vitality into the preamble of the claim. The portion of the claim “for warming an object for a medical procedure” is considered intended use, therefore, little or no patentable weight is given.  Loveless teaches a warming device (1) for warming an object (p.0002; p.0046) comprising an air circulator (10, 12) in communication with the undivided chamber (as shown in Fig. 1), the air circulator including a fan (10, 12) to generate the air flow in the undivided chamber (as shown in Fig. 1; abstract; p.0046), an exhaust (sides of fans 10, 12) to direct the air flow from the air circulator into the undivided chamber (as shown in Fig. 1; abstract; p.0046) and an intake (central portion of fans 10, 12) to receive the air flow returning to the air circulator from the undivided chamber (as shown in Fig. 1; abstract; p.0046), the air circulator creating a flow path for the generated air flow through the undivided chamber from the exhaust to the intake (as shown in Fig. 1; abstract; p.0046), the exhaust directing the generated air flow along the flow path in a first direction across the heating elements through the passages of the heating elements to heat the air flow (as shown in Fig. 1; abstract; p.0046). As explained the intake is the central portion of the fan 10, 12 and the exhaust of the sides of the fan 10,12.  The claim does not recite that the fan is a separate component from the fan, it just recites that the air circulator includes a fan, an exhaust and an intake, wherein the exhaust and the intake can be included in the fan.

Respectfully submitted,
/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        
Conferees:
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                                                                                                                                                                                                                                /NATHANIEL E WIEHE/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.